United States Court of Appeals
                     For the First Circuit


No. 15-2109

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      JULIO ROMÁN-HUERTAS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     Eleonora C. Marranzini, Research and Writing Specialist, Eric
Alexander Vos, Federal Public Defender, and Vivianne M. Marrero-
Torres, Assistant Federal Public Defender, Supervisor, Appeals
Section, on brief for appellant.
     Francisco A. Besosa-Martínez, Assistant United States
Attorney, Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, on brief for appellee.



                        February 9, 2017
          TORRUELLA, Circuit Judge. Julio Román-Huertas ("Román")

pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).         His plea

agreement recommended a total offense level under the United States

Sentencing Guidelines (the "Guidelines") of seventeen.       At his

sentencing hearing, Román objected to the total offense level of

seventeen, arguing that it should instead be twelve because his

prior felony was not "a controlled substance offense" under the

Guidelines.   Relying on an untranslated Spanish document, the

district court ruled that his total offense level was seventeen.

The Guidelines' recommended sentence was twenty-seven to thirty-

three months' imprisonment, but the district court sentenced Román

to forty-six months' imprisonment.      Because the district court

improperly relied on an untranslated document, we vacate Román's

sentence and remand for resentencing.

                           I.   BACKGROUND

          On March 8, 2014, while Román and another man were

driving in San Juan, Puerto Rico, Román fired one shot from his

pistol into the air.   Agents from the Puerto Rico police department

were in the area, and they arrested Román and seized Román's pistol

and an additional magazine.     Román was charged with being a felon

in possession of a firearm.




                                  -2-
             On April 16, 2014, Román entered into a plea agreement,

which included "advisory Guideline calculations" of a base offense

level   of   twenty     and    a    three-level   credit    for   acceptance      of

responsibility, for a total offense level of seventeen.                      This

calculation assumed that Román's prior conviction had been a

"controlled substance offense" under U.S.S.G. § 2K2.1(a)(4)(A).

Although the parties did not stipulate to a Criminal History

Category     ("CHC"),      the      plea    agreement's     advisory     Guideline

calculations indicated that Román's recommended sentence would be

twenty-seven to thirty-three months if he had a CHC of II.                   "The

parties agree[d] to recommend the lower end of the applicable

guideline range."

             On   August      12,   2014,   the   probation    officer    filed   a

presentence investigation report (the "PSR").                 The PSR calculated

a total offense level of seventeen and a CHC of II, resulting in

a recommended sentence of twenty-seven to thirty-three months.

Román's sentencing memorandum, filed on September 5, 2014, stated

that his "offense level [was] expected to be level 17."                           On

August 27, 2015, the probation officer filed an addendum to the

PSR,    which     stated   that     Román    "ha[d]   not   filed   any    written

objections."

             On September 2, 2015, more than a year after the PSR was

filed, Román filed objections to it.               Román argued that the PSR


                                           -3-
improperly    calculated    his    total    offense    level     as     seventeen,

because Román's prior conviction under Article 406 of the Puerto

Rico Controlled Substances Act, P.R. Laws tit. 24, § 2406, "is not

a 'controlled substance offense' in regards to the Guideline

Section   2K2.1."       Specifically,      Román   asserted      that    "not   all

offense[s]    under     [Article   406]     meet   [U.S.S.G.      § 4B1.2(b)'s]

definition"    of   a   controlled   substance      offense. 1        Thus,   Román

contended that his total offense level should be twelve, 2 not

seventeen as the PSR and his plea agreement recommended.

             The district court held a sentencing hearing the next

day, and Román affirmed that he "reinstate[d] this objection" to

the total offense level of seventeen.              The Government responded

that under "a modified categorical approach" the district court

could "examine if there are existing documents that allow us to

determine whether [Román's] particular violation of [Article] 406"

was a controlled substance offense.                The district court then

stated that it had "the document here which has the legal basis."3


1  U.S.S.G. § 4B1.2(b) provides the Guidelines' definition of a
"controlled substance offense" and is cross-referenced by other
sections of the Guidelines, including U.S.S.G. § 2K2.1(a)(4)(A).
2  If his prior conviction was not for a controlled substance
offense, Román's base offense level would be fourteen, rather than
twenty, see U.S.S.G. § 2K2.1(a)(6), but he would only be eligible
for a two-level acceptance of responsibility credit, see U.S.S.G.
§ 3E1.1(b).
3   The district court and the parties used both "document" and

                                     -4-
According to the district court, that document "indicate[d] . . .

that the charges were for violation of . . . [A]rticle 401 that

entails distribution of a controlled substance" but were "reduced

to a violation of [A]rticle 406."             The district court further

explained that "the description" in "this criminal complaint . . .

entails and encompasses the possession with intent to distribute

a controlled substance."       The district court then stated that "the

offense   charged    meets    the   definition   of   .   .   .   a   controlled

substance offense."       When Román asserted "that the document[s]

that the Court can examine are limited," the district court replied

that it had "exercise[d its] due diligence in terms of checking

that we had the proper documents."

           The document the district court relied on was never

entered into the record, and so it is not available to us on

appeal.    The parties agree, and it is clear from the record,

however, that the document was in Spanish.

           During the argument concerning the proper calculation of

Román's   total     offense   level,    the   Government      opposed   Román's



"documents" to describe what they were reviewing. It is not clear
from the hearing transcript whether there was a single document or
multiple documents, and the document or documents are not part of
the record. Except where quoting from the transcript, we will use
"document" to describe what the parties reviewed.

   To facilitate meaningful review of sentences, we urge parties
to include in the appellate record any documents relied upon below.


                                       -5-
arguments on the merits.      It never objected, either in writing or

at the hearing, to Román's untimely objection to the PSR.                After

Román presented his mitigating facts, the Government recommended

a sentence at the "lower end" of the Guidelines' recommended range.

          After   the   exchange     concerning    the     nature   of     the

controlled substance offense, Román "ask[ed] the Court to follow

the joint recommendation and impose a sentence of 27 months."              The

district court ultimately sentenced Román to forty-six months'

imprisonment, highlighting the fact that Román had fired his gun

into the air "while driving a vehicle" in a city, reflecting a

"blatant disregard for the law and public safety."

          Román timely appealed his sentence.        He argues that the

district court (1) committed a procedural error when it determined

that Román's prior conviction was a "controlled substance offense"

under U.S.S.G. § 2K2.1(a)(4)(A), (2) committed plain error by

relying on an untranslated Spanish document, (3) committed a

procedural error by failing to justify its upward variance, and

(4) imposed a sentence that was substantively unreasonable.

                              II.   ANALYSIS

A.   The English Language Requirement and the Standard of Review

          The   Jones   Act    requires   that    "[a]ll    pleadings      and

proceedings in the United States District Court for the District

of Puerto Rico . . . be conducted in the English language."                48


                                    -6-
U.S.C. § 864.        "It is clear, to the point of perfect transparency,

that federal court proceedings must be conducted in English."

United States v. Millán-Isaac, 749 F.3d 57, 64 (1st Cir. 2014)

(quoting United States v. Rivera-Rosario, 300 F.3d 1, 5 (1st Cir.

2002)).      This rule applies to all stages of a federal court

proceeding, including a sentencing hearing.4                     Id.

             Román concedes that he did not object to the district

court's use of the untranslated document.                   The parties therefore

assume that the plain error standard of review applies.                          They are

incorrect.      In Rivera-Rosario, the defendants' attorney did not

object    to    the        presentation     of    Spanish    tape-recordings          and

documents      to    the     jury   and    in    fact    objected      to   an    English

translation it considered faulty.                300 F.3d at 5.        We rejected the

Government's        argument    that      the    plain   error    standard       applied,

holding that the district court had an "independent duty" to ensure

the proceedings were conducted in English, and so "we relieve[d]

the parties of their usual duty to contemporaneously object."                        Id.

at 6-7.   Instead, we held that "violations of the English language

requirement         will     constitute     reversible       error      whenever      the



4  The fact that a probation officer, rather than a party, supplied
the untranslated document to the district court is irrelevant to
our analysis.    The Jones Act applies with equal force to any
material that a probation officer wants the district court to
consider at sentencing.


                                           -7-
appellant can demonstrate that the untranslated evidence has the

potential to affect the disposition of an issue raised on appeal."

Id. at 10.     We reaffirmed this standard of review in Millán-Isaac,

rejecting the Government's assertion that we had "confined Rivera-

Rosario to its facts" and declining to follow any opinions that

implied a different standard.         Millán-Isaac, 749 F.3d at 64 n.1.

We will therefore overturn Román's sentence if "the untranslated

[document] has the potential to affect the disposition" of his

appeal.5   Id. at 64.

B.     Román Did Not Waive His Objection to the Calculation of His
       Total Offense Level

              We must first address the Government's contention that

Román knowingly waived his objection to the calculation of his

total offense level.      "Waiver, where it occurs, is treated as an

'intentional,'      and   therefore     permanent,    abandonment    of    a

position."      United States v. Torres-Rosario, 658 F.3d 110, 115

(1st Cir. 2011) (citing United States v. Walker, 538 F.3d 21, 22

(1st   Cir.    2008)).    "[A]   waived     issue   ordinarily   cannot   be



5  In Rivera-Rosario, we reviewed all five of the defendants'
convictions for reversible error under the Jones Act, even though
only two had "raised this issue on appeal," because "violations of
the English language requirement . . . have the potential to
eviscerate a party's right to meaningful appellate review." 300
F.3d at 10 n.11.    We therefore review Román's Jones Act claim
under the correct standard even though he mistakenly believed that
it was subject to plain error review.


                                      -8-
resurrected on appeal."      United States v. Rodríguez, 311 F.3d 435,

437 (1st Cir. 2002).        "By contrast, a mere failure to object

'forfeits' a claim, so review on appeal is [generally] only for

plain error."       Torres-Rosario, 658 F.3d at 115.       If Román waived

his objection to his calculated total offense level of seventeen,

the district court's use of the untranslated document -- which

related only to that calculation -- cannot affect the disposition

of his appeal.

           The Government identifies three ways in which Román

waived his objection:       first, by stipulating to the calculation

in the plea agreement; second, by failing to file a written

objection to the PSR until the day before the sentencing hearing;

and   third,   by    acquiescing   at   the   sentencing   hearing.    The

Government did not raise Román's stipulation or untimely objection

before the district court, however, and instead addressed the

merits of Román's objection, and so it waived the first two

asserted bases.      See United States v. Castro-Taveras, 841 F.3d 34,

54 (1st Cir. 2016) ("[T]he government did not argue forfeiture and

instead addressed the merits of [the] claim . . . . Hence, the

government waived its forfeiture argument . . . ."); Sotirion v.

United States, 617 F.3d 27, 32 (1st Cir. 2010) (holding that the

government waived its procedural default defense by failing to

raise it in the district court).              For its third basis, the


                                    -9-
Government   relies   on    a   statement   by   Román's   counsel   at   the

sentencing hearing:        "Then Your Honor I would ask the Court to

follow the joint recommendation and impose a sentence of 27

months."   Absent context, this may seem like acquiescence, but it

came after the district court had already ruled that "the offense

charged meets the definition of . . . a controlled substance

offense" and that it "had the proper documents" to make that

determination.   Accepting the district court's ruling and moving

to a fallback position is neither waiver nor forfeiture.

C.   The Untranslated Document Had the Potential to Affect the
     Disposition of Román's Appeal

           We must therefore examine whether the district court's

use of the untranslated document "has the potential to affect"

Román's argument that his prior conviction under Article 406 was

not a controlled substance offense.         U.S.S.G. § 4B1.2(b) defines

a "controlled substance offense" to include the violation of a

state law "that prohibits . . . the possession of a controlled

substance (or a counterfeit substance) with intent to manufacture,

import, export, distribute, or dispense."           This encompasses "the

offenses of aiding and abetting, conspiring, and attempting to

commit such offenses."       U.S.S.G. § 4B1.2 cmt. n.1.       It does not,

however, include mere possession offenses.           See United States v.

Ramos-González, 775 F.3d 483, 507 n.27 (1st Cir. 2015).



                                    -10-
            Román previously pled guilty to Article 406, but, as the

Government concedes, that statute "encompasses both predicate and

non-predicate      conduct."      It    was   the   Government's      burden   to

establish, through the kinds of documents approved by Shepard v.

United   States,     544   U.S.   13,   17    (2005),   that     Román's   prior

conviction was a controlled substance offense.              United States v.

Dávila-Félix, 667 F.3d 47, 55 (1st Cir. 2011).                   The Government

contends that Román "does not refute -- and indeed, concedes" that

he was charged under Puerto Rico Laws tit. 24, § 2401 ("Article

401"), which the Government asserts must be a controlled substance

offense.6       But the Government must show that Román was convicted

of a controlled substance offense, and he pled guilty under Article

406, not Article 401.       To bridge this gap, the Government further

asserts that "the record" shows that Román was "charged under

Article 401's 'possession with intent to distribute' modality,"

and so his Article 406 guilty plea was a distribution conviction.

The Government cites to the PSR in support of this proposition,

however, and a PSR is not "an approved source for determining

whether"    a    defendant's   conviction     was   based   on    a   controlled


6   Román disputes whether convictions under Article 401 are
categorically controlled substance offenses. We have previously
stated that they are not, Dávila-Félix, 667 F.3d at 56, but we do
not rely on that holding here, and so we need not address the
Government's argument that we were not apprised of controlling
Puerto Rico case law in that case.


                                       -11-
substance offense.      Ramos-González, 775 F.3d at 506 (citing United

States v. Carter, 752 F.3d 8, 20 (1st Cir. 2014)).

             Because    the   district      court    relied    only      on   the

untranslated document to calculate Román's total offense level,

that document "affect[s] the disposition" of his appeal.                      See

Millán-Isaac, 749 F.3d at 64.            We therefore must vacate Román's

sentence and remand for resentencing.           We need not reach Román's

remaining claims of error.

             Finally,    we    briefly     address     resentencing.          The

untranslated document was not evidence, and so any certified

translation would constitute new evidence.                 In general, "the

district court may consider only such new arguments or new facts

as are made newly relevant by the court of appeals' decision" on

remand for resentencing.       United States v. Dávila-Félix, 763 F.3d

105, 110 (1st Cir. 2014) (alteration omitted) (quoting United

States v. Ticchiarelli, 171 F.3d 24, 32 (1st Cir. 1999)).                We have

previously allowed additional factfinding where the Government did

not have an incentive to present evidence, but not "where the

government    asked     for   the   enhancement      but   failed   to    adduce

sufficient proof for its imposition -- a situation in which there

would not likely be reason to permit a second bite at the apple."

United States v. Montero-Montero, 370 F.3d 121, 124 (1st Cir.

2004).   Here, the Government asked for a total offense level of


                                     -12-
seventeen     "but   failed    to    adduce   sufficient    proof   for    its

imposition."     See id.      The Jones Act requires federal courts to

conduct proceedings "in the English language," 48 U.S.C. § 864,

and our case law has reaffirmed this many times.              E.g., Rivera-

Rosario, 300 F.3d at 5; Millán-Isaac, 749 F.3d at 64.                      The

Government    therefore    had   every   incentive   to    ensure   that   the

district court relied only on evidence presented in the English

language.    "[N]o party -- including the government -- is entitled

to an unlimited number of opportunities to seek the sentence it

desires."    Ramos-González, 775 F.3d at 508 (quoting Dávila-Félix,

763 F.3d at 113).      On remand, therefore, the Government may not

present new evidence of Román's prior conviction.

                              III.    CONCLUSION

             We vacate Román's sentence and remand for resentencing

because the district court improperly relied on an untranslated

document in calculating Román's offense level.

             Vacated and Remanded.




                                      -13-